By the Court,

Cole, J.
The motion for a rehearing in this case must be denied. The proposition that a mortgagor cannot maintain an action of ejectment against a mortgagee lawfully in possession after condition broken is not controverted by the counsel who supports this motion; and an affirmation of that proposition necessarily involves, under the facts and circumstances of this case, a reversal of the judgment of the circuit court, and a new trial. Quite a number of other questions were raised, and discussed by the counsel in the first argument of the case, and were passed upon in the opinion reported in 6 Wis., 244, and it has been contended upon the argument of this motion that those questions were improperly and erroneously decided. But whether this were so or not, it becomes quite immaterial now to inquire, since it is manifest for the reason already suggested, the motion must be denied. It not being necessary therefore to the disposition of this motion to enter upon a re-examination of these questions, we shall not do so either for the purpose of qualifying the opinion already given or of affirming it.
Motion for a rehearing is denied with costs.